Citation Nr: 1517277	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-15 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether there is clear and unmistakable error (CUE) in an April 1982 rating decision that denied service connection for posttraumatic stress neurosis.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971, including in the Republic of Vietnam from July 21, 1970 to August 20, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  In an April 1982 rating decision, the RO denied the Veteran's claim for service connection for posttraumatic stress neurosis; although notified of the denial, the Veteran did not initiate an appeal.

2.  The record does not establish that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied the statutory or regulatory provisions at the time of the April 1982 rating decision such that the outcome of the claim for service connection for posttraumatic stress neurosis would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The RO's April 1982 denial of service connection for posttraumatic stress neurosis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The April 1982 rating decision that denied service connection for posttraumatic stress neurosis was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 4005 (West 1982); 7105 (West 2002); 38 C.F.R. §§ 3.104 (1982); 3.104, 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court has held that the statute pertaining to CUE in a RO decision, 38 U.S.C.A. § 5109A, explicitly provides for reversing or revising an incorrect decision, and since CUE requests are not claims for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curiam order) (citing Parker as holding VCAA inapplicable to an assertion that a RO decision contained CUE.)  As this decision pertains to the laws, regulations, and facts extant at the time of the April 1982 rating decision, no further development pursuant to the VCAA is required.  Id.

A previous RO determination that was final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a).  Here, the RO denied the Veteran's service connection claim for posttraumatic stress neurosis in April 1982 after considering service treatment records, VA treatment records, a March 1982 VA examination, and statements from the Veteran.  Based on the evidence of record, the RO concluded that the claimed disorder was not shown by the evidence of record to have been incurred while in service.  Here, there is no dispute that the Veteran did not file a timely notice of disagreement challenging the April 1982 RO determination.  If a Veteran does not file a timely notice of disagreement within one year of receiving notice of the determination, the decision becomes final.  See Pub.L. 87-666, § 1, Sept. 19, 1962, 76 Stat. 553, § 4005, effective Sept. 19, 1962, to Oct. 28, 1986; see also 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

CUE is established when the following conditions have been met:  First, either (1) the correct facts contained in, or constructively contained in, the record were not before the adjudicator at the time of the final decision, or (2) the statutory or regulatory provisions extant at the time of the final decision were incorrectly applied.  Damrel v. Brown, 6 Vet. App. 242, 245 (1995).  Second, the alleged error must be "undebatable," not merely a "disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Third, the undebatable error of fact or law must have "manifestly changed the outcome" of the decision.  Russell, 4 Vet. App. at 313-14; see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly adopting the "manifestly changed" outcome language in Russell, supra).  A determination that there was CUE must be based on the record and law as it existed at the time the contested final decision was issued.  See Fournier v. Shinseki, 23 Vet. App. 480, 485-86 (2010); see also Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001); Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); 38 C.F.R. §§ 20.1403(b), 20.1405(b).  A breach of a duty to assist in the final decision being collaterally attacked cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).

The Veteran filed a claim for CUE in the April 1982 rating decision wherein the RO denied service connection for posttraumatic stress neurosis.  As a threshold matter, the Board finds argument advanced by the Veteran alleges CUE with the requisite specificity; therefore, the Board will adjudicate the merits of the claim.  See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim due to pleading deficiency from the denial of a CUE on the merits).

The Veteran asserts in a September 2013 letter that the regional office "either violated the regulation requiring that the decision be based on all evidence of record (see 38 C.F.R. § 3.303(a) (1982)) or it made an erroneous factfinding."  In support of his argument that the regional office did not consider all of the evidence of record at the time of the April 1982 decision, the Veteran asserts in his April 2012 notice of disagreement and in his September 2013 letter that the regional office failed to address at least five pieces of positive evidence, including service treatment records and March, June, and July 1981 VA treatment records.  In support of his argument that the regional office made an erroneous factfinding, the Veteran asserted in a September 2013 letter that "[t]here was no evidence to the contrary and all of the evidence demonstrated that the anxiety disorder was related to service."

The Board finds that the Veteran's assertions are incorrect.  First, while the April 1982 regional office decision did not expressly reference the favorable opinions cited by the Veteran, this cannot be taken as proof that the regional office did not consider those opinions.  Prior to February 1990, VA regional offices were not required to provide a statement of reasons or bases for their decisions, and the Federal Circuit has held that regional office decisions prior to that date are presumptively valid, even in the absence of such discussion.  See Natali v. Principi, 375 F.3d 1375, 1380 (Fed.Cir. 2004) (holding that statements of reasons or bases in the regional offices' decisions were not required prior to "the Veterans' Benefits Amendments of 1989, Pub.L. No. 101-237, 103 Stat. 2062 (1988), which added the statutory provision mandating that decisions denying benefits include a statement of the reasons for the decision"); see also Eddy v. Brown, 9 Vet. App. 52, 58 (1996) (holding that "silence in a final [regional office] decision made before February 1990 cannot be taken as showing a failure to consider evidence of record.")  Accordingly, "to establish [CUE] in a pre-February-1990 [regional office] decision, it must be clear from the face of that decision that a particular fact or law had not been considered in the [regional office's] adjudication of the case."  Joyce v. Nicholson, 19 Vet. App. 36, 46 (2005).  There is no indication on the face of the April 1982 rating decision that the regional office did not consider the evidence of record in the claims file at the time of the decision-including the evidence cited by the Veteran, such as his service treatment records and 1981 VA treatment records-and the Board cannot conclude that it failed to do so on the basis of silence alone.  See Eddy, 9 Vet. App. at 58; see also King v. Shinseki, 26 Vet. App. 433, 439 (2014).  Absent evidence to the contrary and consistent with the holdings of the Court, the Board will presume that the regional office correctly discharged its official duties, to include consideration of all evidence then of record and proper consideration and application of all relevant laws and regulations.  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  Further, in this case VA need not rely solely on that presumption because the regional office expressly stated in its April 1982 letter that the Veteran's claim had "been carefully considered based upon all of the evidence of record...."  Moreover, nothing in the April 1982 regional office decision denies the existence of the service or 1981 VA treatment records, or of any other evidence then of record.  Thus, the Board finds that the correct facts contained in the record were before the adjudicator at the time of the April 1982 decision.

Second, the Veteran's argument that the regional office made an erroneous factfinding in its April 1982 decision is likewise unavailing.  In this regard, the Veteran asserts in a September 2013 letter that "[t]here was no evidence to the contrary and all of the evidence demonstrated that the anxiety disorder was related to service."  In his May 2013 substantive appeal, he likewise asserts that "[i]n reviewing the April 1982 RO decision and the evidence of record at that time, there was no evidence before the RO that could have supported a denial of service connection."  He further contends in his substantive appeal that the March 1982 VA examination report is a positive nexus opinion, and not a speculative one.  Finally, in his April 2012 notice of disagreement, the Veteran states that "there is no evidence suggesting that the atypical anxiety disorder was related to anything other than to the events during service....[N]o medical examiner at [the time of the April 1982 rating decision] attributed the atypical anxiety disorder to events other than from military service."  

Contrary to the Veteran's argument, the Board finds that the regional office did not make an erroneous factfinding in its April 1982 decision.  Specifically, evidence against the Veteran's claim for service connection for posttraumatic stress neurosis was of record at the time of the April 1982 rating decision, including the Veteran's August 1971 Report of Medical Examination at separation from service wherein a clinician found that the Veteran's psychiatric evaluation was normal.  The Veteran's October 1971 VA examination report by a neuropsychiatrist finding "no clinical signs or symptoms of tension, anxiety, or depression" is further evidence which existed in the record at the time of the April 1982 decision and was against the claim.  Additionally, there was a March 1982 VA examination report wherein the examiner opined that the Veteran's atypical anxiety disorder "certainly may have been a result of or exacerbated by some of his experiences in Vietnam."  The Board finds that the March 1982 report is speculative because the word "may" suggests possibility, not probability, and the preceding word "certainly" in this context serves only to underscore that a possibility exists.  Had the examiner intended to provide a positive nexus opinion, he could have written "is" rather than "may have been," and the fact that he did not makes clear as a matter of fact that the opinion is speculative rather than positive.  Further, irrespective of the result of the March 1982 opinion, the August 1971 separation examination and the October 1971 VA examination report alone are sufficient to show that there was some evidence that the Veteran's psychiatric disorder did not exist either at separation from service or in the months thereafter, and was not related thereto.  Thus, the alleged error in not relying on the positive opinions of record at the time constitutes mere disagreement as to how the facts were weighed or evaluated, and not undebatable error.  Russell, 3 Vet. App. 313-14.

Finally, the Veteran's citation to Bouton v. Peake, 23 Vet. App. 70 (2008) is inapposite not only because the instant case includes negative evidence such as the August 1971 separation examination and the October 1971 VA examination report, but also because Bouton involved CUE in a June 1997 rating decision that was issued after VA ceased including medical specialists on its rating panels, whereas the April 1982 rating decision at issue here was issued pre-Colvin.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  At the time of the April 1982 rating action, the rating board was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin, 1 Vet. App. 171 (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the rating board participated in the April 1982 determination and, as a signatory the determination, affirmed his agreement with the finding that the preponderance of the evidence was against the Veteran's claim.  See MacKlem v. Shinseki, 24 Vet. App. 63 (2010), aff'd MacKlem v. Shinseki, 446 Fed. Appx. 310 (Fed. Cir. Jan 11, 2012) (unpublished); see also Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the VA's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).  To the extent the April 1982 determination is alleged to be contrary to the medical evidence of record, the Board finds that the rating board apparently relied on the medical judgment of the medical member in deciding the claim.  Thus, CUE is not shown on this basis.

In conclusion, based upon the evidence existing at the time of the unappealed April 1982 rating decision, the Board finds the record does not establish that the correct facts, as they were known at the time, were not before the regional office, or that the regional office incorrectly applied the statutory or regulatory provisions at the time such that the outcome of the claim would have been manifestly different but for the omission.  In light of the fact that service treatment records established that the Veteran's psychiatric status was normal at separation in August 1971, that a VA neuropsychiatrist examiner determined in October 1971 that the Veteran had "no clinical signs or symptoms of tension, anxiety, or depression," and that the March 1982 VA examiner's opinion was speculative, it was reasonable for the RO, on the basis of those records and/or the determination of the Medical Rating Specialist, to deny service connection for posttraumatic stress neurosis in April 1982.

The Board concludes that the correct facts, as they were known at that time, were before the adjudicator, and that the statutory and regulatory provisions extant at the time were correctly applied, such that the Board finds no clear and unmistakable error in the April 1982 rating decision.  Therefore, the claim for CUE in the April 1982 rating decision is denied.


ORDER

The April 1982 rating decision that denied the Veteran's claim for service connection for posttraumatic stress neurosis did not contain clear and unmistakable error, and the appeal is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


